Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00158-CV

                           IN THE INTEREST OF R.G.F., a Child

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01216
                          Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. No costs are assessed because appellant is indigent.

       SIGNED October 28, 2020.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice